Citation Nr: 1003502	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, erectile 
dysfunction, peripheral neuropathy of the upper and lower 
extremities, and posttraumatic stress disorder (PTSD).  
During the course of this appeal, and specifically by a 
September 2007 decision, the RO granted service connection 
for PTSD.


FINDINGS OF FACT

1.  The Veteran's currently-shown bilateral hearing loss is 
not related to service.

2.  The Veteran's currently-shown tinnitus is not related to 
service.

3.  The Veteran's currently-shown erectile dysfunction is not 
related to service.

4.  The Veteran's currently-shown peripheral neuropathy is 
not related to service.






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  Service connection for peripheral neuropathy of the upper 
and lower extremities  is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
The foregoing notice requirements were satisfied by a July 
2005 letter.  In addition, following the letter, the 
September 2007 statement of the case was issued, which 
provided the Veteran with an additional 60 days to submit 
more evidence.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates inn October 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to his claims of entitlement to 
service connection for erectile dysfunction and peripheral 
neuropathy of the upper and lower extremities.  However, as 
will be discussed in the following decision, the service 
treatment records are absent for complaints or findings of 
erectile dysfunction or peripheral neuropathy.  Additionally, 
while post-service medical records do reflect findings of 
erectile dysfunction and peripheral neuropathy, they in no 
way indicate an association between the Veteran's active 
military service and these disorders.

II.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease, such as an organic disease of the 
nervous system (including sensorineural hearing loss and 
peripheral neuropathy), becomes manifest to a degree of 10 
percent within one year of the Veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss 
is attributable to his active military service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records are negative for complaints or 
findings of hearing loss, with the June 1967 separation 
examination reflecting hearing within normal limits.  The 
first medical evidence reflecting any hearing loss is the 
report of an April 1975 private audiogram, which shows a 
diagnosis of mild high frequency hearing loss in the right 
ear.  Subsequent testing in June 1978 revealed hearing loss 
at 4000 hertz bilaterally.

The Veteran underwent a VA audiological examination in August 
2007.  The claims file was reviewed in conjunction with the 
examination.  At that time, the Veteran reported military 
noise exposure consisting of loud artillery fire while in 
Vietnam.  He also reported some post-service occupational and 
recreational noise exposure.  Audiometric testing revealed 
pure tone thresholds of 10, 10, 30, 30 and 85 decibels in the 
right ear and 10, 10, 35, 55, and 90 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 hertz bilaterally.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  The examiner opined that the Veteran's current hearing 
loss was not caused by or the result of his active military 
service.  In support of this determination, the examiner 
noted that the service treatment records reflected normal 
hearing, with the entrance and separation examinations 
reflecting no significant shift in auditory thresholds, and 
that the Veteran did not demonstrate any hearing loss until 
eight years after separation from service.

In view of the absence of hearing loss in service (or within 
a year after service so as to trigger the application of the 
legal presumption of service connection for chronic disease), 
and a specific medical opinion rejecting any link between the 
Veteran's active military service and his current bilateral 
hearing loss, the Board finds that the greater weight of the 
evidence is against the claim.  Service connection for 
bilateral hearing loss is not warranted and the appeal is 
denied.
B.  Tinnitus

The service treatment records are likewise absent for 
complaints or findings of tinnitus.  Additionally, the report 
of a 1975 private audiological examination shows the Veteran 
denied any ringing in his ears at that time.  The earliest 
evidence reflecting tinnitus is a medical history summary, 
from the Veteran's former employer, which shows that he first 
reported noise in his ears in 1985.

At his August 2007 VA audiological examination, the Veteran 
indicated that he first noticed tinnitus several years prior, 
and that it had gradually worsened.  The examiner stated that 
he could not determine the etiology of the Veteran's tinnitus 
without resorting to speculation.

In the instant case, despite currently-shown tinnitus, there 
is a lengthy period of time during which there is no 
contemporaneous evidence of record reflecting the condition.  
This lengthy period without post-service complaints weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  For the Veteran to prevail on his claim, 
the almost-20-year gap between service and his initial report 
of tinnitus must be overcome.  That has not occurred in this 
case.  There is no contemporaneous evidence of record showing 
that the Veteran had tinnitus during service.  Further, in 
1975, nearly ten years after his separation from service, the 
Veteran specifically denied any ringing in his ears.  The 
earliest document showing the presence of tinnitus is in 
1985.  Given the lack of medical evidence of tinnitus for 
many year after service, and the absence of a specific 
medical opinion linking his current tinnitus to service, the 
greater weight of the evidence is against the claim.  Service 
connection for tinnitus is not warranted, and the appeal is 
denied.

C.  Erectile Dysfunction 

The Veteran asserts that he has erectile dysfunction as a 
result of active military service.

The service treatment records are negative for complaints or 
findings of erectile dysfunction.  The earliest evidence 
reflecting any pertinent complaints is an October 2005 VA 
treatment report, which shows the Veteran complained of 
"sexual dysfunction problems."  Although the report does 
not reflect a clinical diagnosis of erectile dysfunction, it 
does shows that he was prescribed Viagra.  Subsequent VA 
treatment records reflect continued issuance of medication 
used to treat impotence.

The Board notes that while the record does not reflect a 
clinical diagnosis of erectile dysfunction, the Veteran is 
competent to describe such a disorder.  Espiritu, 2 Vet. App. 
at 494-95.  However, given the absence of complaints or 
findings of erectile dysfunction during service, or for 
nearly 40 years after service, as well as the absence of a 
specific medical opinion linking the Veteran's active 
military service to his current erectile dysfunction, the 
Board finds that the greater weight of the evidence is 
against the claim.  Service connection for erectile 
dysfunction is not warranted, and the appeal is denied.

D.  Peripheral Neuropathy

The Veteran asserts that his currently-shown peripheral 
neuropathy is related to his active military duty.

The service treatment records reflect no complaints or 
treatment for peripheral neuropathy, with the June 1967 
separation examination reflecting normal clinical evaluation 
of the upper and lower extremities and neurologic system.  

A February 1976 private medical report shows the Veteran 
complained of pain in his back and legs.  Subsequent private 
treatment records reflect continued complaints of back and 
leg pain, with diagnoses of sciatica and lumbar radiculitis 
in July 1986 and December 1989 respectively.  Additionally, 
VA treatment records, dated in 2005, show complaints of arm 
and leg numbness and a diagnosis of peripheral neuropathy.  
None of these records indicate a link between the Veteran's 
active military service and his leg pain or upper and lower 
extremity numbness.

That the Veteran currently has peripheral neuropathy is not 
in dispute.  Rather, the question to be resolved is whether 
this disability can be related to the Veteran's two years of 
active military duty.  Here, the service treatment records 
are entirely absent for any neurological complaints or 
findings.  The earliest evidence reflecting any pertinent 
complaints is in 1976, with later treatment records 
essentially attributing the Veteran's complaints of leg pain 
to a nonservice-connected back condition.  Additionally, the 
earliest clinical diagnosis of peripheral neuropathy was not 
until 2005, and, even then, the condition was not attributed 
to the Veteran's active military service.  For the foregoing 
reasons, the Board finds that service connection for 
peripheral neuropathy is not warranted, and the appeal is 
denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


